GIDEON, J.
The district court of Millard county sustained a demurrer to plaintiff’s complaint, and, plaintiff electing to stand upon his complaint, judgment was entered dismissing the action. From that judgment this appeal is prosecuted.
The court sustained the demurrer on the ground that the complaint failed to state facts sufficient to entitle plaintiff to any relief; in other words, failed to state a cause of action. The statements contained in the complaint in this action are in effect the same as the allegations contained in the affirmative answer of Franklin Leon Robison in an action filed in the district court of Millard county by the Fillmore Commercial & Savings Bank (defendant here) against James Kelly, as guardian of the estate of Franklin Leon Robison, a minor, defendant. The minor, Franklin Leon Robison, obtained his majority pending that, action, and filed his individual answer therein. This qourt, in a recent opinion, held that *76the allegations of tjhe answer in that action were not sufficient to constitute a defensk or entitle the defendant to any relief against the plaintiff therein. The opinion of the court in that case is conclusive against the rights of the plaintiff in the instant case. It would subserve-no good purpose to again recite the facts attempted to be alleged in the complaint in this action. On the authority of the opinion in the case of Fillmore Commercial & Savings Bank v. Kelly, 62 Utah 514, 220 Pac. 1064, the judgment of the district court in this case is affirmed.
WEBER, 0. J., and THURMAN, FRICK, and CHERRY, JJ., concur.